UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 15, 2012 SOUND FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 333-180385 45-5188530 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2005 5th Avenue, Second Floor, Seattle, Washington (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(206) 448-0884 N/A (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events OnAugust 15, 2012, Sound Financial Bancorp, Inc., the proposed holding company of Sound Community Bank issued a press release announcing the results of the stock offering and that the shareholders and depositors had approved the plan of conversion and reorganization. The foregoing description is qualified in its entirety by reference to the press release, a copy of which is filed as Exhibit 99.1 hereto and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits (d)Exhibits Press Release Dated August 15, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SOUND FINANCIAL BANCORP, INC. Date: August 15, 2012 By: /s/ Laura Lee Stewart Laura Lee Stewart President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release Dated August 15, 2012.
